NO. 07-08-0317-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL B

                                  JUNE 29, 2009
                         ______________________________

                FREDERICK DEWAYNE STRICKLAND, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                   NO. 20005-A; HONORABLE HAL MINER, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Appellant, Frederick Dwayne Strickland, was convicted of three counts of

aggravated assault and sentenced to 17 years confinement in the Institutional Division of

the Texas Department of Criminal Justice and a fine of $5,000 on each count with the

sentences to run concurrently. It is from this judgment that appellant appeals.


      Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967); In re Schulman, 252
S.W.3d 403 (Tex.Crim.App. 2008). In support of his motion to withdraw, counsel certifies
that he has diligently reviewed the record, and in his opinion, the record reflects no

reversible error upon which an appeal can be predicated. Anders, 386 U.S. at 744-45. In

compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has

candidly discussed why, under the controlling authorities, there is no error in the trial court’s

judgment. Additionally, counsel has certified that he has provided appellant a copy of the

Anders brief and motion to withdraw and appropriately advised appellant of his right to file

a pro se response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App.

1991). The court has also advised appellant of his right to file a pro se response.

Appellant has not filed a response.1


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.




       1
        Appellant filed two requests for extensions of time to file a response to the Anders
brief, however, appellant never filed a response.

                                               2
       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.2




                                                   Mackey K. Hancock
                                                        Justice


Do not publish.




       2
        Counsel shall, within five days after this opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of appellant’s right to file a pro se
petition for discretionary review. See TEX . R. APP. P. 48.4.

                                              3